     Case 1:19-cr-00795-SHS Document 221 Filed 01/04/21 Page 1 of 3




U !TED TATE Dl TRICT COURT
 OUTHERN DIS rRICT OF EW YORK
------------------------------------------------------------x

    !TED T TE OF            MERICA,                               {1_-Cr-___l!S(SHS)
                -v-                                             WAIVER OF RIGHT TO BE
                                                                PRESENT AT CRIMINAL PROCEEDING


                                 Defendant.
-----------------------------------------------------x


Check Proceeding lhat pplies


_!entry of Plea of Gu;Jty


I am a,vare that I ha e been charged with violations of federal law. I have consulted with my attorney
about tho e charges. I have decided that I wish to enter a plea of guilty Lo certain charges. I understand
I have a right to appear before a judge in a courtroom in the Southern District of ew York to enter m)'
plea of guilty and to have my attorney beside me as I do. I am also aware that the public health
emergency created by the COVID-19 pandemic has interfered with travel and re tricted access to the
federal courthouse. I have discussed these issues with my anomey. By signing this document. I wish to
ad i e the court that I willingly give up my right to appear in person before the judge to enter a plea of
guilty. B) igning this document, I also wish to advise the court that I vvillingly give up any right I
might have to have my attorney next to me as I enter my plea so long as the following conditions are
met. I want my attorney to be able lo participate in the proceeding and to be able to speak on my behalf
during the proceeding. I also want the ability to speak privately >with my attorney at any time during the
proceeding if I wish to do so.




Date:
                                                                Signature of Defendant




                                                     4
         Case 1:19-cr-00795-SHS Document 221 Filed 01/04/21 Page 2 of 3




          entence


l understand that I ha e a right to appear before a judge in a courtroom in the Southern District of e\\
York at the time of my sentence and to speak directly in that courtroom to the judge who will sentence
me. I. am also aware that the public health emergency created by the COVrD-19 pandemic has interfered
\\1th trnvel and restricted acces to Lhe federal counhouse. I do not wish to wait until the end of this
emergency to be sentenced. I have discussed these issues with m) attorney and willingly give up my
right to be present, at the time my sentence i imposed, in the courtroom v/2th my attorney and !he judge
""ho will impose that sentence. By signing this document, I wish to advise the court that I willingly give
up my right to appear in a courtroom in the outhem District of Nev York for my sentencing
proceeding as \.veil as my right to have my attorney next to me at the time of sentencing on the folio,\ ing
conditjons. I want my attorney to be able to participate in the proceeding and to be able to speak on m)
behalf at the proceeding.         I also want the ability to speak privately with my attorney at any time
during the proceeding if I wish to do so.




Date:
                Print rune                                    Signature of Defendant


I hereb) affinn that I am aware of my obligation to discuss with my client the charges against my client,
my client's rights to attend and participate in the criminal proceedings encompassed by this waiver, and
th 1 ,,.,aiver and con ent fonn. l affinn that my client knowingly and voluntarily consents to the
proceectings being held with rny client and me both partkipating remotely.




 Date:




 Add endum for a de fendant who requires services of an in terp reter :




                                                   5
     Case 1:19-cr-00795-SHS Document 221 Filed 01/04/21 Page 3 of 3




I med the ,enice� of an in1.e1p:·ctcr to discuss these issues \"\-ith the defendant. The interpreter nlso
t."llllSlated this documem. in its cntirC't). to the defendant before the defendant signed it. The
mtr.Jr.e�·.s name is:----------




                Signature of Defense Counsel




Accrpted:
               Signature of Judge
               Date:
                1/4/2021




                                                   6
